COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00375-CV


BNSF RAILWAY COMPANY                                               APPELLANT
                                                                 AND APPELLEE

                                        V.

RONALD NICHOLS                                                       APPELLEE
                                                                AND APPELLANT


                                    ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Cross-Appellant's Agreed Motion To Dismiss Cross-

Appeal.” It is the court=s opinion that the motion should be granted; therefore, we

dismiss the appeal of cross-appellant Ronald Nichols.       See Tex. R. App. P.

42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the cross-appeal shall be paid by cross-appellant, for which let

execution issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: April 21, 2011




                                   2